3The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 5 in the reply filed on 12/9/202 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a source electrode disposed on the gate electrode … and a drain electrode disposed on the gate electrode”, as recited in claim 1, is unclear as to how the source and drain electrodes are located on the gate electrode since said source and drain electrodes are located adjacent to the gate electrode.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2012/0187475).Regarding claim 1, Yamazaki et al. teach in figure 1A and related text a display device comprising: 
a substrate (not shown); 
a barrier layer 130 disposed on the substrate and having a trench; 
an active pattern 144 disposed on the barrier layer 130, formed of an oxide semiconductor, and including a channel region (lower part of element 144) protruding downward along a profile of the trench, and 
a source region and a drain region disposed at each end of the channel region, respectively; 
a gate electrode 148a disposed on the active pattern and overlapping the channel region; 
a source electrode 142a disposed on (above) the gate electrode and electrically connected to the source region through a first contact hole; and 
a drain electrode 142b disposed on (above) the gate electrode and electrically connected to the drain region through a second contact hole.

Yamazaki et al. do not teach in the embodiment of figure 1A that the source and drain electrodes are electrically connected to the source and drain regions through first and second contact holes, respectively. 
Yamazaki et al. teach in the embodiment of figure 6 that the drain electrode (the electrode adjacent to electrode 430) is electrically connected to the drain region 142b through a first contact hole.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to electrically connect the source and drain electrodes to the source and drain regions through first and second contact holes, respectively, in Yamazaki et al.’s device, in order to provide external connections to the device.

Regarding claim 2, Yamazaki et al. teach in figure 1A and related text a buffer layer (the region of element 130 which is in contact with active pattern 144) disposed between the barrier layer 130 and the active pattern 144 and formed along the profile of the trench and an interlayer insulating layer 150 disposed on the gate electrode, wherein the source electrode and the drain electrode (being part of wiring 156, see figure 6) are disposed on the interlayer insulating layer.
Regarding the claimed limitations of “a buffer layer disposed between the barrier layer  and the active pattern”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of two layers (i.e. the buffer layer and the barrier layer), adjacent to each other, and of the same material, does not produce a structure which is different from a structure which is formed by using only one layer of said material.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
Regarding claim 6, Yamazaki et al. teach in figure 1A and related text substantially the entire claimed structure, as applied to claim 1, except using an etch stop layer disposed between the substrate and the barrier layer and having an etch rate lower than an etch rate of the barrier layer.
Yamazaki et al. teach in the embodiment of figure 4 and related text using an etch stop layer 320 (protective layer) disposed between the substrate and the barrier layer and having an etch rate (of silicon nitride) lower than an etch rate of the barrier layer (of silicon oxide).It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use an etch stop layer disposed between the substrate and the barrier layer and having an etch rate lower than an etch rate of the barrier layer, in Yamazaki et al.’s device, in order to provide better protection to the elements in the device during manufacturing processes.

Regarding claim 7, in the combined device, the etch stop layer includes at least one of silicon nitride, silicon oxide, and silicon oxynitride.

Regarding claim 8, Yamazaki et al. teach in figure 1A and related text that the etch stop layer 424 (e.g.) includes at least one of indium (In), gallium (Ga), zinc (Zn), tin (Sn), hafnium (Hf), titanium (Ti), and zirconium (Zr).

Regarding claim 9, Yamazaki et al. teaches in figure 1A and related text a gate insulating pattern 146 disposed between the active pattern 144 and the gate electrode 148a, overlapping the channel region, and formed along a profile of the channel region.

Regarding claim 10, Yamazaki et al. teaches in figure 1A and related text the barrier layer 130 includes at least one of silicon nitride, silicon oxide, and silicon oxynitride.


Claims 3-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2012/0187475) in view of Trotter et al. (4,222,062) and Sapp et al. (2008/0017920).
Regarding claim 3, Yamazaki et al. teach in figure 1A and related text substantially the entire claimed structure, as applied to claim 1, except forming a lower conductive pattern between the barrier layer and the buffer layer, formed along the profile of the trench, and having a uniform thickness.
Trotter et al. teach in figure 2 and related text a lower conductive pattern 40 between a barrier layer and a buffer layer, formed along the profile of the trench, and having a uniform thickness.
Sapp et al. teach in figure 3 and related text a lower conductive pattern 314 between a barrier layer and a buffer layer.  Sapp et al. further teach the advantages of using a shield electrode in a trench under the gate electrode.
Trotter et al., Sapp et al. and Yamazaki et al. are analogous art because they are directed to trenched gated devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a lower conductive pattern between the barrier layer and the buffer layer, formed along the profile of the trench, and having a uniform thickness, as taught by Trotter et al. and Sapp et al., in Yamazaki et al.’s device, in order to improve the device characteristics by reducing the overall capacitive ratio of the device.

Regarding claim 4, in the combined device the lower conductive pattern is electrically connected to the gate electrode or the source electrode, because Sapp et al. teach in figure 3 and related text that the lower conductive pattern 314 is electrically connected to the gate electrode or the source electrode 326 via resistor 326.  Sapp et al. do not teach that the lower conductive pattern is electrically connected to the gate electrode or the source electrode through a third contact hole.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to electrically connect the lower conductive pattern to the gate electrode or the source electrode through a third contact hole in prior’s art device in order to simplify the processing steps of making the device.

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the lower conductive pattern having a thickness of 100 nm or less in prior’s art device in order to adjust the device characteristics by reducing the overall capacitive ratio of the device without increasing the size of the device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
12/17/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800